Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest art appears to be WO 2009/113828 but differ in that the compound of Formula I possesses at least a 10-mer complementary overlapping witha14-merpre-mRNA sequences of [(5’-3’) AUCCCAGGGUAACA] in human SNAP25 pre-mRNA and the compound of Formula I is fully complementary to the human SNAP25 pre-mRNA, or partially complementary to the human SNAP25 pre-mRNA with one or two mismatches; and at least four of B1 to B8 are independently selected from unnatural nucleobases with a substituted or non-substituted amino radical covalently linked to the nucleobase moiety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612